DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on February 09, 2021.  In virtue of this amendment:
Claim 7 is cancelled;
Claims 21-22 are newly added; and thus,
Claims 1-6 and 8-22 are now pending in the instant application.
Allowable Subject Matter
Claims 1-6 and 8-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A patch antenna comprising … “in a direction vertical to an upper surface of the radiating element, a shortest distance from a parallel plane which is parallel to the upper surface of the radiating element to the parasitic element, in a case of assuming a distance between the upper surface and the parallel plane to be zero, is equal to or smaller than twice a maximum outer dimension of the radiating element in the planar view”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 3-5, 9-11, 13-15 and 17-18 are allowed as being dependent on claim 1).
A patch antenna comprising … “wherein the ground plate includes a three-dimensionally shaped metal material having a bottom portion and a wall portion protruding from a side of the bottom portion, the bottom portion including a bottom-view area wider than a bottom-view area of the dielectric body in a bottom view as seen from the second surface side of the dielectric body, and the bottom portion being provided in a position to cover the dielectric body in the bottom view”, in combination with the remaining claimed limitations as claimed in independent claim 19 (claims 21-22 are allowed as being dependent on claim 19).
Reasons for indicating the allowable subject matter of claims 2, 6, 8, 12, 16 and 20 were provided in the previous office action mailed on November 12, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Ameri – US 10,096,893
Prior art Haidacher et al. – US 2005/0219131
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        February 13, 2021